      Case 3:21-cv-00824-MCR-HTC Document 4 Filed 07/27/21 Page 1 of 2

                                                                            Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


EDWARD LEE BASKIN,
      Plaintiff,

v.                                               CASE NO. 3:21cv824-MCR-HTC

AARON LEAVINS, et al.,
     Defendants.
_________________________/

                                   O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 10, 2021, ECF No. 2, which recommends this case be

dismissed sua sponte and without prejudice for Plaintiff’s failure to comply with this

Court’s Local Rules. The parties were given time to file objections to the Report

and Recommendation.

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The Magistrate Judge’s Report and Recommendation, ECF No. 2, is

           adopted and incorporated by reference in this Order.
     Case 3:21-cv-00824-MCR-HTC Document 4 Filed 07/27/21 Page 2 of 2

                                                                 Page 2 of 2


     (2) This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure

        to comply with this Court’s Local Rules.

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 27th day of July 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv824-MCR-HTC
